IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GLEN WILLOW PROPERTIES, LLC              : No. 370 MAL 2017
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
INDUSTRIAL ORCHARDS LAND                 :
ASSSOCIATES, LP AND MAHMOOD              :
CHOUDHURY D/B/A INDUSTRIAL               :
ORCHARDS LAND ASSOCIATES, LP             :
                                         :
ORCHARDS INDUSTRIAL LAND                 :
ASSOCIATES, L.P.                         :
         v.                              :
                                         :
GLEN WILLOW PROPERTIES, LLC              :
                                         :
ORCHARDS INDUSTRIAL LAND                 :
ASSOCIATES, L.P.                         :
         v.                              :
                                         :
JPMORGAN CHASE BANK, N.A.                :
                                         :
             v.                          :
                                         :
GLEN WILLOW PROPERTIES, LLC              :
                                         :
                                         :
PETITION OF: ORCHARDS INDUSTRIAL         :
LAND ASSOCIATES, L.P.                    :
                                         :
                                         :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.